Appeal from a judgment of the Genesee County Court (Robert C. Noonan, J.), rendered September 16, 2004. The judgment convicted defendant, upon his plea of guilty, of sexual abuse in the first degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant concedes that he failed to preserve for our review his contention that County Court erred in denying his request for youthful offender status, and we decline his request that we exercise our power to consider that contention as a matter of discretion in the interest of justice (see CPL 470.15 [6] [a]). Contrary to defendant’s further contention, the sentence is not unduly harsh or severe. Present—Pigott, Jr., P.J., Hurlbutt, Martoche, Smith and Pine, JJ.